Title: To Alexander Hamilton from James Hamilton, 12 June 1793
From: Hamilton, James Sr. (1718–1799)
To: Hamilton, Alexander



St. Vincent [British West Indies] June 12th. 1793
Dear Alexander

I wrote you a letter in June 1792 inclosed in one to Mr. Donald of Virginia Since which I have had no further accounts from you. My bad State of health has prevented my going to Sea at this time being afflicted with a complication of disorders.
The war which has lately broke out between France & England makes it very dengerous going to Sea at this time, however we daily expect news of a peace & when that takes place provided it is not too late in the Season I will embark in the first Vessel that Sails for Philadelphia.
I have now Settled all my business in this part of the World, with the assistance of my good freind Mr. Donald who has been of every Service to me that lay in his power in contributing to make my life Easy, at this advanced period of life. The bearer of this, Capt. Sherref of the Brig, Dispatch Sails direct for Philadelphia & has promised to deliver you this letter with his own hands, & as he returns to this Island from Philadelphia I beg you will drop me a few lines letting me know how you & your family keeps your health as I am uneasy at not having heard from you for some time past.
I beg my respectfull Compliments to Mrs. Hamilton & your Children, & wishing you health & happiness, I remain, with esteem
Dear Alexander   Your very Affectte. Father

James Hamilton

